Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John R. Mattingly  (Attorney Reg. No: 30,293) on May 4, 2022. 
The application has been amended as follows:












IN THE CLAIMS:
1.	(Currently amended)  A storage system including a storage apparatus provided at one or two or  more customer data centers for transmitting and receiving information to and from a server on a public cloud via a network,
wherein the server manages agent software of one or two or more versions for each type of the storage apparatus; 	
wherein the storage apparatus includes a central processing unit that performs overall control of actions of the entire storage apparatus, and a storage device that stores metric information including performance information and capacity information of the storage apparatus and one or two or more pieces of agent software; and
wherein the central processing unit: 
activates the agent software;	
receives configuration change information of the storage apparatus from the server via the network;
acquires the metric information of the storage apparatus and notifies the storage apparatus of the metric information via the network;
monitors a status of processing of the agent software including [[“]]configuration being changed[[”]] indicating that configuration change processing is being executed with respect to the storage apparatus on the basis of the received configuration change information of the storage apparatus or [[“]]notification processing being executed[[”]] to notify the server of the metric information via the network;
regularly transmits version information of the agent software and type information of the storage apparatus to the server via the network; 	
receives update information of the agent software according to the type of the storage apparatus from the server if the update information of the agent software according to the type of the storage apparatus exists in the server;   
performs a first status judgment on whether or not the status of the processing of the agent software is the configuration being changed with respect to the storage apparatus;
performs a second status judgment on whether or not the metric information notification processing is being executed if it is determined by the first status judgment that the status of the processing of the agent software is not the configuration being changed with respect to the storage apparatus; and
causes the agent software to execute processing for updating the agent software on the basis of the received update information of the agent software if it is determined by the second status judgment that the metric information notification processing is not being executed.

2.  (Original)  The storage system according to claim 1,
wherein if it is determined by the first status judgment by the central processing unit that the status of the processing of the agent software is the configuration being changed with respect to the storage apparatus, 	
the server: 	
generates image information indicating that the configuration is being changed with respect to the storage apparatus and the update is to be executed after completion of the configuration change; and 	
transmits the generated image information to a client terminal coupled to the network. 	 

3.  (Original)  The storage system according to claim 1,
wherein if it is determined by the second status judgment by the central processing unit that the status of the processing of the agent software is the metric information notification processing being executed, the server: 		
generates image information indicating that the metric information notification processing is being executed and the update is to be executed after completion of the notification of the metric information; and 	
transmits the generated image information to a client terminal coupled to the network. 

4.  (Original)  The storage system according to claim 1,
wherein when the agent software in the storage apparatus is being updated, the server: 	
generates image information indicating that the agent software in the storage apparatus is being updated; and 	
transmits the generated image information to a client terminal coupled to the network. 				

5.  (Original)  The storage system according to claim 1,
wherein when the update of the agent software in the storage apparatus has been completed, the server: 	
generates image information indicating that the update of the agent software in the storage apparatus has been completed; and 	
transmits the generated image information to a client terminal coupled to the network. 

6.  (Original)  The storage system according to claim 1,
wherein the storage device further stores version management information of the one or two or more pieces of agent software; and
wherein the central processing unit: 	
activates the updated agent software after execution of processing for updating the agent software and updates the version management information of the agent software stored in the storage device on the basis of the update information; and 
transmits a result of the update to the server via the network. 	

7.  (Original)  The storage system according to claim 6,
wherein when the configuration change processing is being executed, when the metric information notification processing is being executed, or when it is assumed that the update processing will be completed at the same time as or after start of the metric information notification processing which is to be executed after the update processing, the central processing unit sets a time period for the update processing so that such time period does not overlap a time period for the configuration change processing and a time period for the metric information notification processing.

8.  (Original)  The storage system according to claim 7,
wherein when the two or more pieces of agent software are of mutually different versions, the central processing unit causes agent software which has already been deployed to not execute the update processing and causes agent software of a version different from that of the agent software which has already been deployed, to execute deployment processing.

9.  (Original)  The storage system according to claim 7,
wherein the central processing unit deletes agent software of a version which is older than that of the agent software on which the deployment processing has been executed, among the agent software which has already been deployed.

10.  (Original)  The storage system according to claim 1,
wherein when the two or more pieces of agent software are of mutually different versions, the central processing unit fetches version information indicating the versions of the two or more pieces of agent software from the server during the configuration change processing or during the metric information notification processing, determines the versions of the two or more pieces of agent software on the basis of the fetched version information, causes agent software of an older version among the two or more pieces of agent software to continue executing the processing, causes agent software of a new version to execute deployment processing, and switches from the processing by the agent software of the older version to the processing by the agent software of the new version after completion of the configuration change processing or after completion of the metric information notification processing.

11.  (Currently amended)  An information processing method for a storage system including a storage apparatus provided at one or two or more customer data centers for transmitting and receiving information to and from a server on a public cloud via a network,
wherein the server manages agent software of one or two or more versions for each  type of the storage apparatus;   
wherein the storage apparatus includes a central processing unit that performs overall control of actions of the entire storage apparatus, and a storage device that stores metric information including performance information and capacity information of the storage apparatus and one or two or more pieces of agent software; and
wherein the information processing method comprises the steps executed by the central processing unit:
activating the agent software;
receiving configuration change information of the storage apparatus from the server via the network;
acquiring the metric information of the storage apparatus and notifying the storage apparatus of the metric information via the network;
monitoring a status of processing of the agent software including [[“]]configuration being changed[[”]] indicating that configuration change processing is being executed with respect to the storage apparatus on the basis of the received configuration change information of the storage apparatus or [[“]]notification processing being executed[[”]] to notify the server of the metric information via the network;
regularly transmitting version information of the agent software and type information of the storage apparatus to the server via the network;
receiving update information of the agent software according to the type of the storage apparatus from the server if the update information of the agent software according to the type of the storage apparatus exists in the server;   
performing a first status judgment on whether or not the status of the processing of the agent software is the configuration being changed with respect to the storage apparatus;
performing a second status judgment on whether or not the metric information notification processing is being executed if it is determined by the first status judgment that the status of the processing of the agent software is not the configuration being changed with respect to the storage apparatus; and
causing the agent software to execute processing for updating the agent software on the basis of the received update information of the agent software if it is determined by the second status judgment that the metric information notification processing is not being executed. 





           Reasons for Allowance 
5.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “wherein the central processing unit: 
activates the agent software;	
receives configuration change information of the storage apparatus from the server via the network;
acquires the metric information of the storage apparatus and notifies the storage apparatus of the metric information via the network;
monitors a status of processing of the agent software including [[“]]configuration being changed[[”]] indicating that configuration change processing is being executed with respect to the storage apparatus on the basis of the received configuration change information of the storage apparatus or [[“]]notification processing being executed[[”]] to notify the server of the metric information via the network;
regularly transmits version information of the agent software and type information of the storage apparatus to the server via the network; 	
receives update information of the agent software according to the type of the storage apparatus from the server if the update information of the agent software according to the type of the storage apparatus exists in the server;   
performs a first status judgment on whether or not the status of the processing of the agent software is the configuration being changed with respect to the storage apparatus;
performs a second status judgment on whether or not the metric information notification processing is being executed if it is determined by the first status judgment that the status of the processing of the agent software is not the configuration being changed with respect to the storage apparatus; and
causes the agent software to execute processing for updating the agent software on the basis of the received update information of the agent software if it is determined by the second status judgment that the metric information notification processing is not being executed.” in combination with other recited elements in independent claim 1. 
6.      Busbee et al. (US Patent Application Pub. No: 20220029874 A1) the closest prior art teaches a computing system includes processor(s) in a management network that serves an end-user network with agent instances. Server(s), such as a workforce management server or a communication distribution server, receive communications to the end-user network and assign agent instances to service the communications. Busbee discloses the processor(s) perform tasks that include (a) receiving first data associated with the processes of the server(s), (b) determining, based on a specification defined by the end-user network, a first operation to be performed by the server(s), where the specification includes a first logical directive including at least one first condition that, if satisfied by the received first data, defines the first operation, (c) providing the first operation to the server(s), (d) determining rules-execution data, (e) analyzing the first data and/or the rules-execution data to identify at least one non-compliant statistical parameter, (f) determining a rules recommendation, and (g) providing the rules recommendation to the end-user network. However, Busbee doesn’t teach
“wherein the central processing unit: 
activates the agent software;	
receives configuration change information of the storage apparatus from the server via the network;
acquires the metric information of the storage apparatus and notifies the storage apparatus of the metric information via the network;
monitors a status of processing of the agent software including [[“]]configuration being changed[[”]] indicating that configuration change processing is being executed with respect to the storage apparatus on the basis of the received configuration change information of the storage apparatus or [[“]]notification processing being executed[[”]] to notify the server of the metric information via the network;
regularly transmits version information of the agent software and type information of the storage apparatus to the server via the network; 	
receives update information of the agent software according to the type of the storage apparatus from the server if the update information of the agent software according to the type of the storage apparatus exists in the server;   
performs a first status judgment on whether or not the status of the processing of the agent software is the configuration being changed with respect to the storage apparatus;
performs a second status judgment on whether or not the metric information notification processing is being executed if it is determined by the first status judgment that the status of the processing of the agent software is not the configuration being changed with respect to the storage apparatus; and
causes the agent software to execute processing for updating the agent software on the basis of the received update information of the agent software if it is determined by the second status judgment that the metric information notification processing is not being executed.”.
7.    ALVAREZ CALLAU et al. (U.S. Patent Application Pub. No: 20180302340 A1), the prior art of record, teaches a resource allocation system is provided and includes a processor, a memory, and an application including instructions configured to: receive forecast data from a forecast server computer indicating a predicted metric value corresponding to a cloud-based service for a first geographical region; determine an expected usage amount for the first geographical region based on the predicted metric value; determine a failover resource amount to cover a portion of a load in a second geographical region due to a failure; determine a predicted resource allocation value based on the expected usage and failover resource amounts. ALVAREZ CALLAU further discloses determine a reactive resource allocation value based on the predicted metric value or a parameter, where the parameter corresponds to access of cloud-based resources for the cloud-based service; prioritize the predicted and reactive resource allocation values; and adjust a resource allocation amount for the first geographical region over time based on a result of the prioritization. However, ALVAREZ CALLAU doesn’t teach “wherein the central processing unit: 
activates the agent software;	
receives configuration change information of the storage apparatus from the server via the network;
acquires the metric information of the storage apparatus and notifies the storage apparatus of the metric information via the network;
monitors a status of processing of the agent software including [[“]]configuration being changed[[”]] indicating that configuration change processing is being executed with respect to the storage apparatus on the basis of the received configuration change information of the storage apparatus or [[“]]notification processing being executed[[”]] to notify the server of the metric information via the network;
regularly transmits version information of the agent software and type information of the storage apparatus to the server via the network; 	
receives update information of the agent software according to the type of the storage apparatus from the server if the update information of the agent software according to the type of the storage apparatus exists in the server;   
performs a first status judgment on whether or not the status of the processing of the agent software is the configuration being changed with respect to the storage apparatus;
performs a second status judgment on whether or not the metric information notification processing is being executed if it is determined by the first status judgment that the status of the processing of the agent software is not the configuration being changed with respect to the storage apparatus; and
causes the agent software to execute processing for updating the agent software on the basis of the received update information of the agent software if it is determined by the second status judgment that the metric information notification processing is not being executed.”.
8.     Independent claim 11 recites limitations similar to those noted above for independent claim 1, is considered allowable for the same reasons noted above for claim 1.

9.     Dependent claims 2-10 recites limitations similar to those noted above for independent claims 1 and 11 are considered allowable for the same reasons noted above for claims 1 and 11.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                          Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
         Gazit et al. (US Patent Application Pub. No: 20180295149 A1) teaches a system for detecting a targeted attack by a first machine on a second machine is provided. Gazit discloses an application including instructions to: according to first parameters, group alerts for attacking machines; each group of alerts corresponds to attacks performed by a respective one of the attacking machines, and each of the alerts is indicative of a possible attack performed by one of the attacking machines; according to second parameters, group metadata corresponding to attacked machines implementing cloud applications; based on the group of metadata corresponding to the second machine and one or more co-factors, evaluate one or more alerts corresponding to attacks performed by the first machine on the second machine relative to alerts associated with attacks performed by the first machine on other machines or attacks performed by the attacking machines; and alert the second machine of the targeted attack.

       Dickey (US Patent Application Pub. No: 20150293955 A1) teaches a method and system for processing network data. Dickey discloses during operation, the system obtains one or more event streams from one or more remote capture agents over one or more networks, wherein the one or more event streams include event data generated from network packets captured by the one or more remote capture agents. Dickey suggest the system applies one or more transformations to the one or more event streams to obtain transformed event data from the event data, and then enables querying of the transformed event data.

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181